Case 3:19-cV-OO703-I\/|AS-T.]B Document 1 Filed 01/18/19 Page 1 of 4 Page|D: 1

202083

UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF NEW JERSEY

 

KELVIN A. DIXON

 

Plaintiff(s),
DOCKET NO.
v.
JOSE G. MENSES, WALMART
TRANSPORTATION, INC., JOHN
DOES/ABC CORPS. l-lO and JOHN
DOES/ABC CORPS. ll-20
NOTICE OF REMOVAL

 

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY:

Defendant, Walmart Transportation, LLC (i/p/a Walmart Transportation, Inc.), through
its attomeys, Salmon Ricchezza Singer & Turchi, LLP, respectfully avers as follows:

l. At all material times, plaintiff, Jose G. Menses, Was and is a citizen of the
Commonwealth of Pennsylvania, residing at 220 Seventh Street, Easton, Pennsylvania. (See
Plaintift’s Complaint, attached as Exhibit “A.”)

2. At all material times, defendant Jose G. Meneses Was and is a citizen of the State
of New Jersey, residing at 333 47th Street, Union City, New Jersey.

3. At all material times, defendant, Walmart Transportation, LLC (i/p/a Walmart
Transportation, Inc.) Was an is a limited liability company organized under the laws of the State

of Delaware, with its principal place of business in Arkansas.

{J0455398.DOCX}

Case 3:19-cV-OO703-I\/|AS-T.]B Document 1 Filed 01/18/19 Page 2 of 4 Page|D: 2

4. Defendant Walmart Transportation, LLC (i/p/a Walmart Transportation, Inc.) is a
wholly-owned subsidiary of Walmart, Inc., a corporation organized under the laws of the State of
Delaware, with its principal place of business in Arkansas.

5. Plaintiff commenced a civil action against defendants in the Superior Court of
New Jersey, Somerset County Law Division. A copy of the Summons and Complaint was
served on defendant Walmart Transportation, LLC (i/p/a Walmart Transportation, Inc.), on or
about January 4, 2019.

6. Upon information and belief, a copy cf the Summons and Complaint has not been
served upon defendant, Jose G. Meneses.

7. If a case stated by the initial pleading is removeable, the defendant must f11e a
removal petition within 30 days of its receipt through service or otherwise of said initial
pleading. 28 U.S.C. § l446(b)(l .) Accordingly, this petition for removal is timely filed.

8. Although plaintiffs Complaint does not seek a specific amount of damages in its
ad damnum clause, the Complaint alleges that Plaintiff’s decedent sustained

severe, painful and permanent bodily injuries, which injuries
necessitated medical treatment, caused him great pain and
suffering, incapacitated him from pursuing his usual activities,
caused him to incur medical expenses, and will in the future cause
similar incapacity, pain and suffering and/or require future medical
treatment.” (See Exhibit “A” at 11 4.)

9. The Complaint also contains a demand for compensatory damages, medical
expenses, interest, attomeys’ fees and costs of suit. (See Exhibit “A” at ad damnum clauses of
counts l-III.)

10. If a Complaint does not allege a specific amount of damages, it is removeable if

the removal petition contains a plausible allegation that the amount in controversy exceeds the

{J0455398.DoCX}

Case 3:19-cV-OO703-I\/|AS-T.]B Document 1 Filed 01/18/19 Page 3 of 4 Page|D: 3

jurisdictional threshold. Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554
(2014.)

ll. In the absence of specific allegations of injury, categories of damages plausibly
establish the amount in controversy. See Raspa v. Home Depot, 533 F. Supp. 2d 514, 521-522
(D.N.J. 2007) (plaintiff` s unopposed motion for remand was denied when the plaintiff alleged
unspecified personal injuries as the result of having been bitten by a raccoon on defendants’
premises.)

l2. Plaintiff in the instant action filed a Complaint alleging that he sustained “severe,
painful and permanent” bodily injuries, “great” pain and suffering, medical expenses, and past
and future incapacity, (See Exhibit “A.”) New Jersey recognizes permanent injuries as
significant elements of damages because permanent injury is one of only six narrowly-tailored
categories of damage severe enough to overcome the limited tort threshold, along with death,
dismemberment, significant disfigurement or scarring, displaced fractures and loss of a fetus.
N.J.S.A. 39:6-8.

13. Plaintiff s Complaint further asserts a demand for attorneys’ fees which should be
included in the amount-in-controversy calculus and which “alone can exceed six figures.”
Raspa, 533 F. Supp. 2d at 522.

14. Accordingly, Plaintiff’s Complaint alleges damages that establish by a
preponderance of competent, admissible evidence an amount in controversy exceeding the
federal jurisdictional threshold of $75,000.

15. Diversity of citizenship within the meaning of 28 U.S.C. § 1332 exists between
the Plaintiff and Defendants because:

a. Plaintiff was and is a citizen of the Commonwealth of Pennsylvania;

{10455398.1)0€)<}

Case 3:19-cV-OO703-I\/|AS-T.]B Document 1 Filed 01/18/19 Page 4 of 4 Page|D: 4

b. Defendant, Walmart Transportation, LLC was and is a limited liability
company organized under the laws of the State of Delaware with its principal
place of business in Arkansas and its sole owner/parent is a corporation
organized under the laws of the State of Delaware with its principal place of
business in Arkansas; and

c. Defendant, Jose G. Meneses, was and is a citizen of the State of New Jersey.

l6. As defendant Jose G. Meneses has not been served, his consent to removal is not
required per 28 U.S.C. § l446(b)(2.) Murphy Bros. v. Michetti Pipe Stringing, 526 U.S. 344,
350 (1999) (a named defendant does not become a party to the action until he has been formally
served.)

l7. Diversity of citizenship existed at the time the action sought to be removed was
commenced and continues through the time of filing this notice, such that defendant is entitled to
removal pursuant to 28 U.S.C. § 1441, as amended, and 28 U.S.C. § 1446.

WHEREFORE, defendant, Walmart Transportation, LLC (i/p/a Walmart Transportation,
Inc.) herein prays that the above-captioned action now pending in the Superior Court of New
Jersey, Law Division, Somerset County, be removed therefrom to this Honorable Court.

SALMON RICCHEZZA SINGER & TURCHI, LLP

\-"\"\ .»'. "r _ -- __? :-_~¢`_'r,r
\

By: F\ `\ )"’? \__ .'
' Jef_fl-'ey §Segal,,Es/quire( 23

 

123 Bg'g arbor\r(oad, suite 40@/ -
Sewal," J "08080
' Attorneys for Defendant,

Walmart Transportation, LLC

Dated: /'/ 873

{J0455398.DOCX}

